Anders.wpd



 NO. 12-02-00031-CR


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS

CHARLES PARKER,§
		APPEAL FROM THE 114TH
APPELLANT

V.§
		JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE§
		SMITH COUNTY, TEXAS
 
Memorandum Opinion (1)
	Appellant Charles Parker appeals his conviction for the felony offense of possession of a
controlled substance.  We affirm.
	In December of 1998, Appellant entered an open plea of "guilty" to possession of a
controlled substance.  At that time, Appellant executed a written stipulation of evidence, a written
acknowledgment of admonishments, and written waivers of trial by jury, motion for new trial,
motion in arrest of judgment, and appeal.  By order of January 11, 1999, the trial court found that
the evidence supported Appellant's guilt but deferred a finding of guilt and placed Appellant on
deferred adjudication probation for a period of ten years.   Appellant did not appeal at that time. 
	In December of 2001, the State filed a motion to proceed to final adjudication and revoke
Appellant's probation alleging several violations of the terms and conditions of probation.  Based
upon Appellant's plea of true to the allegations in the motion to adjudicate, the trial court found the
allegations to be true.  Subsequently, the trial court adjudicated Appellant's guilt, revoked
Appellant's probation, and assessed punishment at sixteen years of imprisonment and a fine of
$5,000.00.
	Appellant's counsel has filed an Anders brief stating that the appeal is wholly frivolous and
without merit.  See Anders v. California, 386 U.S. 738 (1967).  Counsel's brief does not advance
any arguable issues, but does contain a professional evaluation of the record demonstrating why, in
effect, there are no arguable issues to be advanced.  See High v. State, 573 S.W.2d 807, 812 (Tex.
Crim. App. [Panel Op.] 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974). Counsel
served a copy of his brief on Appellant, and though Appellant was advised of his right to file a pro
se brief by counsel and by this court, he has not done so.
	We have reviewed the record and counsel's brief.  We find nothing in the record that might
arguably support the appeal.  We conclude the appeal is wholly frivolous and without merit. 
	We affirm the trial court's judgment and grant counsel's motion to withdraw.

Memorandum opinion delivered July 24, 2002.
Panel consisted of Gohmert, C.J., Worthen, J., and Griffith, J.




















(DO NOT PUBLISH)
1.  See Tex. R. App. P. 47.1.